Citation Nr: 0116809	
Decision Date: 06/21/01    Archive Date: 06/28/01	

DOCKET NO.  00-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for atypical 
depression, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for vascular/muscle 
tension headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
October 1986.  

This matter arises from a rating decision rendered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
now sought on appeal.  Jurisdiction of the case subsequently 
was transferred to the VARO in Chicago, Illinois.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  Symptomatology currently associated with atypical 
depression includes subjective complaints of irritability, an 
inability to concentrate, periodic panic attacks and anxiety, 
feelings of worthlessness, and depression.  The appellant, 
however, is alert, cooperative, and her affect is 
appropriate; her memory and intellectual capacities are 
intact, and her judgment, impulse control and insight are 
satisfactory. 

2.  Symptomatology currently associated with vascular/muscle 
tension headaches includes complaints of frequent headaches 
accompanied by speech difficulties, dizziness, and nausea 
that are prostrating in nature, and that occur more than once 
a month.  


CONCLUSIONS OF LAW

1.  Atypical depression is 30 percent disabling, but not 
more, under applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9434 (2000).  

2.  Vascular/muscle tension headaches are 30 percent 
disabling, but not more, under applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.7, 4.124a, DC 
8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
does not, however, require that VA provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In the 
instant case, the Board notes that the reports of the various 
examinations conducted by VA reflect that the examiners 
recorded the veteran's past medical history, noted her 
current complaints, conducted medical examinations, and 
rendered appropriate diagnoses.  In addition, the appellate 
record contains records of the veteran's VA medical treatment 
since her discharge from military service in October 1986, as 
well as copies of her service medical records.  As such, it 
appears that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims, and the Board will proceed to consider the claims on 
the merits.  

II.  Increased Rating for Atypical Depression

The veteran claims that atypical depression is more severe 
than currently evaluated.  She indicates that this disability 
has adversely affected her employment.  In this 

regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Finally, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

The Board observes that the veteran has a long-standing 
history of atypical depression.  This has been rated pursuant 
to the now obsolete provisions of 38 C.F.R. § 4.132, DC 9207 
(1996).  However, it more closely resembles the provisions of 
38 C.F.R. § 4.130, DC 9434 for major depressive disorder.  
Pursuant thereto, occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or when symptoms are controlled by 
continuous medication, shall be evaluated as 10 percent 
disabling; occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), shall be 
evaluated as 30 percent disabling.  A 50 percent disability 
rating is warranted only if occupational and social 
impairment with reduced reliability and productivity is 
present due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); disturbances of motivation and mood; or 

difficulty in establishing and maintaining effective work and 
social relationships is found to exist.  It is within this 
context that the veteran's claim must be evaluated.

The facts in this case are as follows.  During service, the 
veteran was diagnosed as suffering from brief reactive 
psychosis with atypical depression.  At that time, she 
complained of insomnia and anxiety, as well as depression.  
Although she has not been hospitalized for this disability, 
she has received outpatient treatment on a regular basis, and 
has been prescribed medications to help control this 
disorder.  

Symptomatology currently associated with the veteran's 
atypical depression is reflected in the report of her VA 
psychiatric examination conducted in June 1999.  At that 
time, the veteran indicated that she resigned from her job 
because she had difficulty awakening in the morning, and 
could not concentrate.  She indicated that she sometimes 
feels anxious and panicky.  Although she complained of 
difficulty sleeping, she indicated that she averages 
approximately eight hours of sleep per night.  She indicated 
that she tends to isolate herself, and that she feels 
worthless.  She also expressed feelings of irritability and 
low self-esteem.  The examiner found the veteran to be alert 
and cooperative with appropriate affect.  Her mood was mildly 
depressed.  She was oriented to time, place, person, and 
situation, and her remote and recent memory was intact.  In 
addition, her judgment, impulse control, and insight were 
satisfactory.  The examiner diagnosed major depression 
disorder, severe, recurrent, with psychotic features, and 
assigned that disability a Global Assessment of Functioning 
(GAF) score of 60.  

The foregoing indicates that the veteran's atypical 
depression currently most closely approximates the 
symptomatology consistent with a 30 percent disability 
evaluation.  This disability has resulted in occupational and 
social impairment due to such symptoms as depressed mood, 
anxiety, and periodic panic attacks.  These findings are 
consistent with the GAF score of 60 assigned by the examining 
physician during her most recent VA psychiatric evaluation.  
Such a score is indicative of moderate impairment.  See 
American Psychiatric Association's 

Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., revised 1994) (DSM-IV).  However, it must be noted that 
the appellant has not displayed symptomatology indicative of 
a higher disability evaluation.  No indication of flattened 
affect, circumstantial, circumlocutory, or stereotyped speech 
has been noted.  Nor have panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood.  The 
appellant has described her daily activity as including 
exercising, doing housework, and shopping.  She shares an 
apartment with her fiancé, and has indicated that she gets 
along with her friends.  

In view of the foregoing, the Board finds that a 30 percent 
disability rating, but not more, is warranted for the 
veteran's atypical depression.  

III.  Increased Rating for Vascular/Muscle Tension Headaches

As with her atypical depression, the veteran claims that 
disability associated with vascular/muscle tension headaches 
is more severe than currently evaluated.  The provisions of 
38 U.S.C.A. § 1155 are incorporated herein by reference, as 
are the tenets of Schafrath, 1 Vet. App. at 592, and 
Francisco, 7 Vet App. at 58.  Also incorporated herein by 
reference are the provisions of 38 C.F.R. § 4.7.  In 
addition, the provisions of 38 C.F.R. § 4.124a, DC 8100 
regarding migraine headaches most closely approximate the 
disability at issue.  See 38 C.F.R. § 4.20 (2000).  Therein, 
characteristic prostrating attacks averaging one in 2 months 
over the last several months shall be evaluated as 10 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months shall 
be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling.  The appellant's disability must be 
evaluated within the foregoing context.  

Service medical records indicate that the veteran was seen 
during service 

complaining of pressure headaches that later were diagnosed 
by a VA examining physician as combination vascular/muscle 
tension headaches.  These have continued to the present time.  
During the aforementioned VA medical examination conducted in 
mid-1999, the veteran described two different kinds of 
headaches.  The most frequent of these started with a 
squeezing feeling in her head associated with scintillating 
scotomas.  This, she indicated, is followed by some speech 
difficulties, dizziness, and nausea.  The pain generally 
localizes behind her right eye.  This type of headache most 
frequently occurs perimenstrually, or if she ingests large 
amounts of caffeine or is under significant stress.  She was 
prescribed Inderal as a preventative for this type of 
headache, and also takes Fioricet and Naprosyn on an as-
needed basis.  The examiner noted that the veteran had never 
been tried on any migraine-specific drugs.  The second type 
of headache described by the veteran is muscle contraction in 
origin, and is bitemporal and suboccipital in location.  This 
headache is precipitated by dietary indiscretion, changes in 
her exercise pattern, or stress.  She generally takes aspirin 
for this type of headache.  Again, the examiner observed that 
the veteran is alert, oriented, and cooperative. Cranial 
nerves I-XII are intact and normal, with no evidence of 
papilledema or field cut to confrontation.  Sensory 
examination for primary modalities was normal, as was the 
cerebellar function.  The examiner indicated that it was his 
impression that the veteran suffers from headaches that are 
both vascular and muscle contraction in nature.  
Parenthetically, during the appellate process, the veteran 
stated that she suffers headaches at least once a month, and 
as often as 2 or 3 times per month.  These headaches 
sometimes last up to one week.  The most severe attacks take 
place during the week before her menses.  

The foregoing indicates that the veteran suffers from 
vascular/muscle tension headaches occurring at least once a 
month.  However, there is no indication that these are 
completely prostrating, or prolonged enough in nature to 
result in severe economic inadaptability.  As such, a 30 
percent disability evaluation is warranted.  However, absent 
additional symptomatology, this disability is not severe 
enough in nature to warrant a higher rating.  


IV.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either atypical depression or 
vascular/muscle tension headaches may be granted if it is 
demonstrated that either of these disabilities presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  There is no 
indication that either of the foregoing disabilities has 
required frequent hospitalizations since the veteran's 
discharge from military service.  Moreover, although the 
veteran indicates that these disabilities have prevented her 
from pursuing employment, her statements reflect only that 
she voluntarily resigned from her last job primarily because 
she disliked the tediousness of telephone work.  In May 1999, 
she indicated to a VA clinical specialist that she had gotten 
along well with her co-workers, that she was sleeping well 
and performing her duties at work, but preferred to be 
working outside rather than performing the telephone work 
previously mentioned.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for either of the 
disabilities at issue, there is no basis to conclude that 
they are more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased rating of 30 percent for atypical depression is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


An increased rating of 30 percent for vascular/muscle tension 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

